       Case 3:17-cr-03715-JAH Document 77 Filed 04/29/20 PageID.204 Page 1 of 4


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 17cr3715-JAH
12                                      Plaintiff,
                                                         ORDER DISMISSING
13   v.                                                  DEFENDANT’S MOTION FOR
                                                         COMPASSIONATE RELEASE
14   JOSE VALLADARES,
                                                         WITHOUT PREJUDICE (Doc. No. 76)
15                                   Defendant.
16
17                                      INTRODUCTION
18         Pending before the Court is Defendant Jose Valladares’ Motion for Compassionate
19   Release. See Doc. No. 76. After a careful review of the pleading submitted, IT IS HEREBY
20   ORDERED the motion is DISMISSED without prejudice.
21                                       BACKGROUND
22         Defendant Jose Valladares (“Defendant’) pled guilty to a two-count information
23   charging him with Importation of Cocaine and Importation of Fetanyl, in violation of 21
24   U.S.C. §§ 952, 960. See Doc. No. 12, 31. On September 23, 2019, this Court sentenced
25   Defendant on Count 1 to 24-months in custody, to run concurrent with Count 2, and three
26   years of supervised release. See Doc. Nos. 71, 73.
27         On April 23, 2020, Defendant, through counsel, filed a motion for Compassionate
28   Release under the First Step Act, citing a pre-existing heart condition of Wolff-Parkinson-

                                                     1
                                                                                     17cr3715-JAH
       Case 3:17-cr-03715-JAH Document 77 Filed 04/29/20 PageID.205 Page 2 of 4


1    White syndrome and the ongoing health concerns brought by COVID-19 throughout the
2    BOP as the basis. See Doc. No. 76. Defendant represents that he requested release to home
3    confinement to the Warden of Florence FCC Colorado (hereinafter, “BOP”), where he is
4    currently housed. See Doc. No. 76 at 8. He infers, however, that the statutorily prescribed
5    30-days after submitting his request to the BOP nor the denial of request by the BOP has
6    occurred and argues that the Court should instead relax the exhaustion requirement during
7    the COVID-19 emergency. Id. at 9. Based on Defendant’s pleading, the Court determines
8    a response from the Government is not necessary at this juncture.
9                                       LEGAL STANDARD
10         A court generally may not correct or modify a prison sentence once it has been
11   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of
12   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). Defendant
13   seeks modification of his sentence under the compassionate release provision of 18 U.S.C.
14   § 3582(c)(1)(A)(i), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194
15   (Dec. 21, 2018). The amendment to § 3582(c)(1)(A) provided prisoners with two direct
16   routes to court: (1) file a motion after fully exhausting administrative appeals of the BOP’s
17   decision not to file a motion, or (2) file a motion after “the lapse of 30 days from the receipt
18   ... of such a request” by the warden of the defendant’s facility, “whichever is earlier.” 18
19   U.S.C. § 3852(c)(1)(A). Thereafter, upon considering the applicable factors set forth in
20   section 3553(a), the court may determine whether “extraordinary and compelling reasons
21   warrant such a reduction” and “that such a reduction is consistent with applicable policy
22   statements issued by the Sentencing Commission.” Id; U.S.S.G. § 1B1.13(1)(A) & cmt. 1.
23                                          DISCUSSION
24         Despite the plain language of 18 U.S.C. § 3582(c) rendering the exhaustion
25   requirement mandatory, some courts have nonetheless held that requirement can be
26   waived. See, e.g, Wilson v. MVM, Inc., 475 F.3d 166, 175 (3d Cir. 2007) (recognizing a
27   narrow futility exception to certain statutory exhaustion requirements); United States v.
28   Jemal, 2020 WL 1701706, at *3 (E.D. Penn. April 8, 2020) (“We are not convinced,

                                                    2
                                                                                         17cr3715-JAH
         Case 3:17-cr-03715-JAH Document 77 Filed 04/29/20 PageID.206 Page 3 of 4


1    however, that we must rigidly adhere to the statutory directive that the BOP be provided
2    up to thirty days to address Defendant’s compassionate release request, without
3    considering a futility exception to exhaustion.”); United States v. Zukerman, No. 16 CR.
4    194 (AT), 2020 WL 1659880, at *4 (S.D.N.Y. Apr. 3, 2020) (holding that defendant’s
5    “advanced age and compromised health, combined with the high risk of contracting
6    COVID-19 at Otisville, justify waiver of the exhaustion requirement”); United States v.
7    Perez, No. 17 CR. 513-3 (AT), 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (holding
8    that defendant’s “undisputed fragile health, combined with the high risk of contracting
9    COVID-19 in the [detention center] justifies waiver of the exhaustion requirement”).
10          While the Court is sympathetic to the concerns of Defendant in light of the spread
11   of COVID-19 throughout the BOP 1, the Court is mindful of Ninth Circuit authority holding
12   that this Court has no authority to consider Defendant’s motion until after the Defendant
13   exhausts administrative remedies. See Gallo Cattle Co. v. U.S. Dep’t of Agric., 159 F.3d
14   1194, 1197 (9th Cir. 1998) (citation omitted) (“statutorily-provided exhaustion
15   requirements deprive the court of jurisdiction and, thus, preclude any exercise of discretion
16   by the court.”). This Court also joins other sister courts in the Ninth Circuit and elsewhere
17   in concluding that this Court has no authority to consider Defendant’s motion until the
18   exhaustion criteria of § 3852(c)(1)(A) is met. See United States v. Garza, 2020 WL
19   1485782 (S.D. Cal. March 27, 2020); United States v. Reid, 2020 WL 1904598 (N.D. Cal.
20   April 18, 2020) (The futility exception “only applies to judicially created exhaustion
21   requirements, as opposed to the statutory variety at issue here.”) (citations omitted); United
22   States v. Holden, No. 13-cr-00444, 2020 WL 1673440, at *10 (D. Or. Apr. 6, 2020); United
23   States v. Eberhart, No. 13-cr-00313, 2020 WL 1450745, at *2 (N.D. Cal. March 25, 2020);
24   United States v. Fuentes, 2020 WL 1937398 (E.D. Cal. April 22, 2020); United States v.
25
26
27   1
      The Court notes, however, there have been zero cases of COVID-19 reported at Florence FCC
     Colorado, where Defendant is currently located. See https://www.bop.gov/coronavirus/ (last visited
28   April 28, 2020).

                                                        3
                                                                                                17cr3715-JAH
       Case 3:17-cr-03715-JAH Document 77 Filed 04/29/20 PageID.207 Page 4 of 4


1    Woodson, No. 18-cr-00845, 2020 WL 1673253, at *3 (S.D.N.Y. Apr. 6, 2020); United
2    States v. Carver, No. 4:19-CR-06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash. Apr. 1,
3    2020); United States v. Meron, 2020 WL 1873900 (E.D. Cal. April 15, 2020); see also,
4    United States v. Otero, 2020 WL 1912216, (S.D. Cal. April 20, 2020). As such, the Court
5    does not have jurisdiction at this time to determine the merits of this motion.
6                                         CONCLUSION
7          Therefore, IT IS HEREBY ORDERED this motion is DISMISSED without
8    prejudice. Plaintiff has leave to re-file this motion if no action is taken by the BOP within
9    the statutorily prescribed 30-days from the day his request was submitted to the BOP, or
10   upon denial of his request.
11         IT IS SO ORDERED.
12
13
14   DATED: April 29, 2020
15
                                                    _________________________________
16                                                  JOHN A. HOUSTON
                                                    United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                        17cr3715-JAH
